UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 2, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-1043 Brunswick Corporation (Exact name of registrant as specified in its charter) Delaware 36-0848180 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1 N. Field Court, Lake Forest, Illinois 60045-4811 (Address of principal executive offices, including zip code) (847) 735-4700 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler x Acceleratedfiler ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x The number of shares of Common Stock ($0.75 par value) of the registrant outstanding as of August 4, 2011, was 89,076,560. BRUNSWICK CORPORATION INDEX TO QUARTERLY REPORT ON FORM 10-Q July 2, 2011 TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements Consolidated Statements of Operations for the three months and six months ended July 2, 2011 (unaudited), and July 3, 2010 (unaudited) 1 Condensed Consolidated Balance Sheets as ofJuly 2, 2011 (unaudited), December 31, 2010, and July 3, 2010 (unaudited) 2 Condensed Consolidated Statements of Cash Flows for the six months ended July 2, 2011 (unaudited), and July 3, 2010 (unaudited) 4 Notes to Condensed Consolidated Financial Statements (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 40 Item 3. Quantitative and Qualitative Disclosures About Market Risk 60 Item 4. Controls and Procedures 60 PART II – OTHER INFORMATION Item 1A. Risk Factors 61 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 61 Item 6. Exhibits 62 PART I – FINANCIAL INFORMATION Item 1.Condensed Consolidated Financial Statements BRUNSWICK CORPORATION Consolidated Statements of Operations (unaudited) Three Months Ended Six Months Ended (in millions,except per share data) July 2, July 3, July 2, July 3, Net sales $ Cost of sales Selling, general and administrative expense Research and development expense Restructuring, exit and impairment charges ) Operating earnings Equity earnings (loss) ) ) Other income (expense), net ) Earnings before interest, loss on early extinguishment of debt and income taxes Interest expense ) Interest income Loss on early extinguishment of debt ) Earnings before income taxes Income tax provision Net earnings $ Earnings per common share: Basic $ Diluted $ Weighted average shares used for computation of: Basic earnings per common share Diluted earningsper common share The Notes to Condensed Consolidated Financial Statements are an integral part of these consolidated statements. 1 BRUNSWICK CORPORATION Condensed Consolidated Balance Sheets (in millions) July 2, December 31, 2010 July 3, (unaudited) (unaudited) Assets Current assets Cash and cash equivalents, at cost, which approximates market $ $ $ Short-term investments in marketable securities Total cash, cash equivalents and short-term investments in marketable securities Accounts and notes receivable, less allowances of $32.8, $38.0 and $43.9 Inventories Finished goods Work-in-process Raw materials Net inventories Deferred income taxes Prepaid expenses and other Current assets Property Land Buildings and improvements Equipment Total land, buildings and improvements and equipment Accumulated depreciation ) ) ) Net land, buildings and improvements and equipment Unamortized product tooling costs Net property Other assets Goodwill Other intangibles, net Long-term investments in marketable securities — Equity investments Other long-term assets Other assets Total assets $ $ $ The Notes to Condensed Consolidated Financial Statements are an integral part of these consolidated statements. 2 BRUNSWICK CORPORATION Condensed Consolidated Balance Sheets July 2, December 31, July 3, (in millions, except share data) (unaudited) (unaudited) Liabilities and shareholders’ equity Current liabilities Short-term debt, including current maturities of long-term debt $ $ $ Accounts payable Accrued expenses Current liabilities Long-term liabilities Debt Deferred income taxes Postretirement benefits Other Long-term liabilities Shareholders’ equity Common stock; authorized: 200,000,000 shares, $0.75 par value; issued: 102,538,000 shares Additional paid-in capital Retained earnings Treasury stock, at cost: 13,487,000, 13,877,000 and 13,938,000 shares ) ) ) Accumulated other comprehensive loss, net of tax ) ) ) Shareholders’ equity Total liabilities and shareholders’ equity $ $ $ The Notes to Condensed Consolidated Financial Statements are an integral part of these consolidated statements. 3 BRUNSWICK CORPORATION Condensed Consolidated Statements of Cash Flows (unaudited) Six Months Ended (in millions) July 2, July 3, Cash flows from operating activities Net earnings $ $ Depreciation and amortization Pension expense, net of contributions ) (Gains) losses on sale of property, plant and equipment, net ) Deferred income taxes Other long-lived asset impairment charges Loss on early extinguishment of debt Changes in certain current assets and current liabilities ) ) Income taxes Other, net ) Net cash provided by operating activities Cash flows from investing activities Capital expenditures ) ) Purchases of marketable securities ) — Sales or maturities of marketable securities — Investments ) ) Proceeds from the sale of property, plant and equipment Other, net Net cash used for investing activities ) ) Cash flows from financing activities Net payments of short-term debt ) ) Net proceeds from issuance of long-term debt — Payments of long-term debt including current maturities ) ) Net premium paid on early extinguishment of debt ) ) Net proceeds from stock compensation activity Other, net ) — Net cash used for financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The Notes to Condensed Consolidated Financial Statements are an integral part of these consolidated statements. 4 BRUNSWICK CORPORATION Notes to Condensed Consolidated Financial Statements (unaudited) Note 1 – Significant Accounting Policies Interim Financial Statements.The unaudited interim consolidated financial statements of Brunswick Corporation (Brunswick or the Company) have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (SEC).Therefore, certain information and disclosures normally included in financial statements and related notes prepared in accordance with accounting principles generally accepted in the United States of America (GAAP) have been condensed or omitted.Certain previously reported amounts have been reclassified to conform to the current period presentation. These financial statements should be read in conjunction with, and have been prepared in conformity with, the accounting principles reflected in the consolidated financial statements and related notes included in Brunswick’s 2010 Annual Report on Form 10-K (the 2010 Form 10-K).These interim results include, in the opinion of management, all normal and recurring adjustments necessary to present fairly the financial position of Brunswick as of July 2, 2011, December 31, 2010, and July 3, 2010, the results of operations for the three months and six months ended July 2, 2011 and July 3, 2010, and the cash flows for the six months ended July 2, 2011 and July 3, 2010.Due to the seasonality of Brunswick’s businesses, the interim results are not necessarily indicative of the results that may be expected for the remainder of the year. The Company maintains its financial records on the basis of a fiscal year ending on December 31, with the fiscal quarters spanning thirteen weeks and ending on the Saturday closest to the end of that thirteen-week period.The first two quarters of fiscal year 2011 ended on April 2, 2011, and July 2, 2011, and the first two quarters of fiscal year 2010 ended on April 3, 2010, and July 3, 2010. Recent Accounting Pronouncements.The Company evaluates the pronouncements of various authoritative accounting organizations, primarily the Financial Accounting Standards Board (FASB), the SEC, and the Emerging Issues Task Force (EITF), to determine the impact of new pronouncements on GAAP and the impact on the Company.The following are recent accounting pronouncements that have been adopted during the six months ended July 2, 2011 or will be adopted in future periods. Revenue Recognition: In October 2009, the FASB amended the Accounting Standards Codification (ASC) to address the accounting for multiple-deliverable arrangements to enable vendors to account for products or services (deliverables) separately rather than as a combined unit.The amendment is effective prospectively for revenue arrangements entered into or materially modified in fiscal years beginning on or after June 15, 2010, with early adoption permitted.The adoption of this amendment on January 1, 2011 did not have a material impact on the Company’s consolidated results of operations and financial condition. Receivables:In July 2010, the FASB amended the ASC to include additional disclosure requirements related to the Company’s financing receivables and associated credit risk.The disclosure requirements presented as of the end of a reporting period are effective for interim and annual periods ending on or after December 15, 2010 and were first included in the Company’s 2010 Form 10-K.The disclosure requirements about activity that occurs during a reporting period are effective for interim and annual reporting periods beginning on or after December 15, 2010, and are included in expanded disclosures in Note 8 – Financing Receivables. 5 BRUNSWICK CORPORATION Notes to Condensed Consolidated Financial Statements (unaudited) In April 2011, the FASB amended the ASC to clarify the guidance on whether a restructuring of a receivable constitutes a troubled debt restructuring.The amendment is effective for the first interim or annual period beginning on or after June 15, 2011.The amendment must be applied retrospectively to restructurings occurring on or after the beginning of the fiscal year of adoption.The Company is currently evaluating the impact the adoption of the ASC amendment may have on the Company’s consolidated financial statements. Fair Value Measurements:In May 2011, the FASB amended the ASC to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP and International Financial Reporting Standards.The amendment is effective for the first interim or annual period beginning on or after December 15, 2011.The Company is currently evaluating the impact the adoption of the ASC amendment may have on the Company’s consolidated financial statements. Comprehensive Income:In June 2011, the FASB amended the ASC to increase the prominence of the items reported in other comprehensive income.Specifically, the amendment to the ASC eliminates the option to present the components of other comprehensive income as part of the statement of changes in stockholders’ equity.The amendment must be applied retrospectively and is effective for fiscal years and the interim periods within those years, beginning after December 15, 2011.The Company is currently evaluating the impact the adoption of the ASC amendment may have on the Company’s consolidated financial statements. 6 BRUNSWICK CORPORATION Notes to Condensed Consolidated Financial Statements (unaudited) Note 2 – Restructuring Activities In November 2006, Brunswick announced restructuring initiatives designed to improve the Company’s cost structure, better utilize overall capacity and improve general operating efficiencies.These initiatives reflected the Company’s response to a difficult marine market.As the marine market continued to decline, Brunswick expanded its restructuring activities during 2007, 2008, 2009, 2010 and 2011 in order to improve performance and better position the Company for current market conditions and longer-term profitable growth.These initiatives have resulted in the recognition of restructuring, exit and impairment charges in the Statement of Operations during 2010 and 2011. The costs incurred under these initiatives include: Restructuring Activities – These amounts mainly relate to: · Employee termination and other benefits · Costs to retain and relocate employees · Consulting costs · Consolidation of manufacturing footprint Exit Activities – These amounts mainly relate to: · Employee termination and other benefits · Lease exit costs · Inventory write-downs · Facility shutdown costs Asset Disposition Actions – These amounts mainly relate to sales of assets and impairments of: · Fixed assets · Tooling · Patents and proprietary technology · Dealer networks 7 BRUNSWICK CORPORATION Notes to Condensed Consolidated Financial Statements (unaudited) Impairments of definite-lived assets are recognized when, as a result of the restructuring activities initiated, the carrying amount of the long-lived asset is not expected to be fully recoverable.The impairments recognized were equal to the difference between the carrying amount of the asset and the estimated fair value of the asset, which was determined using observable inputs, including the use of appraisals from independent third parties, when available, and, when observable inputs were not available, based on the Company’s assumptions of the data that market participants would use in pricing the asset, based on the best information available in the circumstances.Specifically, the Company used discounted cash flows to determine the fair value of the asset when observable inputs were unavailable. The Company has reported restructuring and exit activities based on the specific driver of the cost and reflected the expense in the accounting period when the cost has been committed or incurred, as appropriate.The Company considers actions related to the divestiture of its Triton fiberglass boat business, the closure of a marine electronics business, the sale of certain Baja boat business assets and the sale of the Valley-Dynamo business to be exit activities.All other actions taken are considered to be restructuring activities. The following table is a summary of the expense associated with the restructuring, exit and impairment activities for the three months and six months ended July 2, 2011 and July 3, 2010.The 2011 charges consist of expenses related to actions initiated in 2011, 2010, 2009 and 2008.The 2010 charges consist of expenses related to actions initiated in 2010, 2009 and 2008: Three Months Ended Six Months Ended (in millions) July 2, July 3, July 2, July 3, Restructuring activities: Employee termination and other benefits $ Transformation and other costs: Consolidation of manufacturing footprint Exit activities: Employee termination and other benefits — — Current asset write-downs — — Transformation and other costs: Consolidation of manufacturing footprint — — — Asset disposition actions: Trade name impairments — — Definite-lived asset impairments and (gains) on disposal ) ) Total restructuring, exit and impairment charges $ ) $ $ $ 8 BRUNSWICK CORPORATION Notes to Condensed Consolidated Financial Statements (unaudited) The Company anticipates it will incur between $1 million and $5 million of additional restructuring charges in 2011 primarily related to known restructuring activities initiated in 2010 and 2009.The Company expects most of these charges will be incurred in the Marine Engine and Boat segments.The Company may incur additional restructuring, exit and impairment charges if there are reductions in demand for the Company’s products, further opportunities to reduce costs or future operating losses. Actions Initiated in 2011 and 2010 No significant restructuring, exit or impairment charges have been recorded through the six months ended July 2, 2011 related to 2011 initiatives.During 2010, the Company continued its restructuring activities by disposing of non-strategic assets, consolidating manufacturing operations and reducing the Company’s global workforce.During the second quarter of 2010, the Company finalized plans to divest its Triton fiberglass boat brand and completed an asset sale transaction in the third quarter of 2010.The Company also reached a decision to consolidate its Cabo Yachts production into its Hatteras facility in New Bern, North Carolina in the second quarter of 2010.Additionally, the Company recorded impairment charges for its Ashland City, Tennessee facility in connection with the divestiture of its Triton fiberglass boat brand. The restructuring, exit and impairment charges recorded in the three months and six months ended July 2, 2011 and July 3, 2010, related to actions initiated in 2011 and 2010, by reportable segment, are summarized below: Three Months Ended Six Months Ended (in millions) July 2, July 3, July 2, July 3, Marine Engine $ ) $
